Exhibit 10.2

AGREEMENT
OF
TERMINATION AND RELEASE

          AGREEMENT OF TERMINATION AND RELEASE, made this 13th day of August
2010 (the “Agreement”), by and between World Series of Golf, Inc., a Nevada
corporation (“WSG”) and John F. Slitz, Jr. and Slitz & Company, a Nevada
corporation (collectively, “Slitz”). WSG and Slitz shall each be referred to as
a “Party” and collectively shall be referred to as the “Parties.”

          WHEREAS, WSG and Slitz have entered into a Consulting Agreement dated
February 6, 2009 (the “Consulting Agreement”), which, among other things,
contains certain rights, obligations, and duties of WSG and Slitz;

          WHEREAS, on or about the date hereof, Slitz has resigned as Secretary
and Chairman of the Board of Directors of WSG;

          WHEREAS, the Parties desire to mutually terminate the Consulting
Agreement on the terms and conditions set forth herein; and

          WHEREAS, each Party desires to release the other Party from any and
all claims including, without limitation, in connection with or relating to the
Consulting Agreement, on the terms and conditions set forth herein;

          NOW THEREFORE, in consideration of the mutual covenants and other good
and valuable considerations hereinafter contained, the Parties agree as follows:

 

 

 

 

1.

Recitals. The above recitals are incorporated into this Agreement.

 

 

 

 

2.

Mutual Termination of the Consulting Agreement. The Consulting Agreement is
hereby terminated so as to be rendered null and void and of no further force and
effect, and the Parties (and their assignees) are hereby relieved of all of
their respective obligations thereunder. Notwithstanding the foregoing, Slitz’s
obligations under Section 7 of the Consulting Agreement shall remain the same
and in full force and effect.

 

 

 

 

3.

Severance Payments. For a period of three months commencing on the date hereof,
WSG shall pay Slitz $15,000 in cash per month, the first such payment to be made
within five calendar days following the date hereof, and the second and third
such payments to be made by the 5th calendar day of September and October 2010
respectively.

 

 

 

 

4.

Share Issuance. As soon as practicable following the date hereof, WSG shall
issue Slitz $200,000 in stated value of preferred stock, which shall have terms
reasonably acceptable to WSG and Slitz.

 

 

 

 

5.

Amendment of Note. As soon as practicable following the date hereof, WSG and
Slitz shall agree to amend and restate (the “Amended and Restated Note”) the


--------------------------------------------------------------------------------




 

 

 

 

 

amended and restated convertible promissory note, dated May 28, 2009, issued by
WSG to The Slitz Family Trust. The Amended and Restated Note shall not be
payable on demand, shall not be convertible into common stock, and shall not be
secured, and shall otherwise be in a form reasonably acceptable to the Company
and Slitz

 

 

 

 

6.

Slitz Release. Slitz (and its past, present and future officers, directors,
employees, servants, agents, representatives, successors, predecessors,
divisions, subsidiaries, parents, affiliates, business units, and assigns of
each of them (collectively, the “Slitz Releasors”) hereby releases WSG (and its
past, present and future officers, directors, employees, servants, agents,
representatives, attorneys, successors, predecessors, divisions, subsidiaries,
parents, affiliates, business units, and assigns of each of them) from any and
all claims, demands, damages, actions, causes of action or suits at law or in
equity of whatever kind or nature, liabilities, verdicts, debts, judgments,
liens and injuries, whether based upon the Consulting Agreement, or any other
legal or equitable theory of recovery, known or unknown, past, present or
future, suspected to exist or not suspected to exist, anticipated or not
anticipated, which have arisen or are now arising or hereafter may arise,
whether presently asserted or not, that the Slitz Releasors ever had, now has or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever, whether or not known or unknown, including, without
limitation, in connection with or relating to the Consulting Agreement
(including, but not limited to, the performance rendered or not rendered
thereunder), from the beginning of the World to the date of this Agreement,
provided, however, that nothing in this Agreement shall release any Party from
its obligations pursuant to this Agreement and matters that are subject to this
Agreement, and provided further, that (i) nothing in this Agreement shall affect
the rights or obligations of any party under the secured convertible promissory
note, dated February 12, 2010, issued by WSG to The Slitz Family Trust, or
(subject to Section 5) the amended and restated convertible promissory note,
dated May 28, 2009, issued by WSG to The Slitz Family Trust, and (ii) nothing in
this Agreement shall affect WSG’s obligations with respect to $270,000 owed by
WSG to Slitz for compensation for services under the Consulting Agreement (which
amount shall be reduced by payments pursuant to Section 3 of this Agreement).

 

 

 

 

7.

WSG Release. WSG (and its past, present and future officers, directors,
employees, servants, agents, representatives, successors, predecessors,
divisions, subsidiaries, parents, affiliates, business units, and assigns of
each of them (collectively, the “WSG Releasors”) hereby releases Slitz (and its
past, present and future officers, directors, employees, servants, agents,
representatives, attorneys, successors, predecessors, divisions, subsidiaries,
parents, affiliates, business units, and assigns of each of them) from any and
all claims, demands, damages, actions, causes of action or suits at law or in
equity of whatever kind or nature, liabilities, verdicts, debts, judgments,
liens and injuries, whether based upon the Consulting Agreement, or any other
legal or equitable theory of recovery, known or unknown, past, present or
future, suspected to exist or not suspected to exist, anticipated or not
anticipated, which have arisen or are now

2

--------------------------------------------------------------------------------




 

 

 

 

 

arising or hereafter may arise, whether presently asserted or not, that the WSG
Releasors ever had, now have or hereafter can, shall or may, have for, upon, or
by reason of any matter, cause or thing whatsoever, whether or not known or
unknown, including, without limitation, in connection with or relating to the
Consulting Agreement (including, but not limited to, the performance rendered or
not rendered thereunder), from the beginning of the World to the date of this
Agreement, provided, however, that nothing in this Agreement shall release any
Party from its obligations pursuant to this Agreement and matters that are
subject to this Agreement.

 

 

 

 

8.

Mutual Consent. The Parties hereto, and each of them, do hereby: (i) acknowledge
that they have reviewed or caused to be reviewed the Consulting Agreement; (ii)
acknowledge that they have reviewed or caused to be reviewed this Agreement;
(iii) unconditionally consent to the termination of the Consulting Agreement by
WSG and Slitz (except as explicitly set forth in this Agreement); and (iv)
unconditionally consent to the release of any and all claims as described in
Section 6 and 7 as applicable.

 

 

 

 

9.

Merger. All understandings and agreements heretofore had between the Parties,
except as set forth herein, are null and void and of no force and effect. This
Agreement may not be modified or amended in any manner except by an instrument
in writing specifically stating that it is a supplement, modification or
amendment to the Agreement and signed by each of the Parties hereto.

 

 

 

 

10.

Duplicate Originals; Counterparts. This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original. This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single agreement.

 

 

 

 

11.

Governing Law; Forum. This Agreement shall be interpreted and the rights and
liabilities of the Parties determined in accordance with the laws of the State
of New York, excluding its conflict of laws rules. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York for the adjudication of any dispute hereunder or in
connection herewith, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement of
Termination and Release as of the day and year first written above.

 

 

 

 

WORLD SERIES OF GOLF, INC.

 

 

 

 

By:  

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Patrick Brown

 

 

Title: CEO

 

 

 

 

Slitz & Company

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: John F. Slitz, Jr.

 

 

Title: President

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

John F. Slitz, Jr.

4

--------------------------------------------------------------------------------